JUSTICE STEIGMANN, specially concurring: While I agree with the result reached by the majority opinion, I do not agree with the reasoning used to reach that result. For the reasons that follow, I agree with the State’s argument that this court’s decision in Honnold means that Rule 505 is not binding upon a trial judge before whom a defendant appears. Supreme Court Rule 504 (107 Ill. 2d R. 504) directs that whenever practicable, an arresting officer shall set a date for an accused’s appearance in court not less than 14 days but within 49 days after the date of his arrest. If an accused intends to plead not guilty to the charge, Supreme Court Rule 505 (107 Ill. 2d R. 505) directs him to notify the circuit clerk of that intent at least five days prior to the said appearance date selected by the officer. Then, upon timely receipt of notice that the accused intends to plead not guilty, the circuit clerk is directed by Rule 505 to set a new appearance date not less than 7 days nor more than 49 days after the original appearance date set by the arresting officer and to notify all parties of the new date and time for appearance. In this case, the ticket was issued on April 1, 1989, with the defendant’s first court appearance set for May 2, 1989. By selecting that date, the arresting officer discharged his obligation under Supreme Court Rule 504. Because defendant was hospitalized, his appearance date was continued until May 16, 1989, at which time defendant appeared with his attorney, entered a plea of not guilty, and asked for a jury trial. The case was allotted for a July 24 jury trial, but on July 5, 1989, defendant waived it. The judge set the case for a bench trial on August 29, 1989. On August 25, 1989, defendant filed a motion to dismiss on the basis that he had not been tried within the time required by Rule 505. In my judgment, the short answer to defendant’s claim that this sequence of events violated Supreme Court Rule 505 is that Supreme Court Rule 505 has no application to proceedings conducted in open court with a judge presiding; instead, it applies only to actions taken either by the arresting officer or by the circuit clerk. The reason why this is so is obvious: Supreme Court Rule 505 provides the only exception to the rule that judges set their own docket. Because of the nature and volume of traffic charges, the supreme court has provided in Rule 505 for a procedure through which traffic court matters can be expeditiously docketed without the intervention of a judge. In doing so, the supreme court has understandably given rather specific directions to the nonjudicial officers involved in the process, namely, the arresting officer and the circuit clerk. A careful reading of the rule reveals that nowhere does it contain any directions to a court or to a judge of that court. All of its directory language is addressed to the arresting officer or to the circuit clerk. Accordingly, once the defendant appears in open court, as in this case, to have the matter allotted by a judge for further proceedings, both the reasons for the rule and its applicability disappear. The omission from Supreme Court Rule 505 of any directory language addressed to the court is no mere oversight. Throughout the supreme court rules, particularly article IV concerning rules on criminal proceedings in the trial court, the supreme court has demonstrated that when it wishes to direct the court to take certain action, it is perfectly capable of doing so. The argument that Supreme Court Rule 505 applies to judicial officers as well as to the circuit clerk or ¡ the arresting officer suggests that the supreme court is somehow unable to tell the difference between these categories. Comparison of Supreme Court Rule 505 and section 103 — 5 of the Code (Ill. Rev. Stat. 1989, ch. 38, par. 103 — 5) further supports my argument. Section 103 — 5 directs in straightforward fashion that every person in custody in this State for an alleged offense shall be tried by the court having jurisdiction within 120 days from the date he was taken into custody unless delay is occasioned by the defendant or unless certain other circumstances are present. That statute contains no directions concerning whose obligation it is to see that this goal shall be achieved; it simply provides that if it is not achieved, the defendant is to be discharged. If the supreme court intended to provide a similar sort of speedy trial rule with regard to traffic offenses, it could have done so by copying (at least in part) section 103 — 5. That section was part of the original Code of Criminal Procedure of 1963, approved August 14, 1963. (Ill. Rev. Stat. 1965, ch. 38, par. 103 — 5.) Supreme Court Rule 505 was not promulgated until 1968. In my judgment, the provisions of Rule 505 have no applicability once a judge presides over a proceeding in which the traffic case gets allotted or reallotted for any hearing of whatever nature. To hold otherwise is to strip the judges of our highest volume courts of the discretion they need to manage their burdensome dockets. Also, to hold otherwise gives a great and unjustified boost to practitioners of the “sporting” theory of criminal justice who, as in this case, hope to catch a rookie prosecutor or a busy trial judge overlooking a meaningless technicality, thereby requiring dismissal. To the extent that Rideout or the other cases discussed in the majority opinion are inconsistent with this view, I believe they should either be overruled (Rideout) or not followed.